DETAILED ACTION
	This is in response to the application filed on January 10, 2020 where Claims 1 – 14, of which Claims 1, 10, and 14 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
1.	Regarding Claim 1, the claim recites a method, which is one of the four statutory categories of invention.  However, the body of the claim does not provide any specific steps or actions that are performed in the claimed method.  Therefore, the claimed method is inoperative and lacks utility under 101..
2.	Regarding Claims 2 – 9, the claims are rejected based on their dependency of Claim 1 and under the same rationale.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPub. 2014/0282877 (hereinafter “Mahaffey”).
3.	Regarding Claim 1, Mahaffey discloses a method for securely performing two factor authentication on a first device comprising a lock and configured to perform a traditional unlocking method [Abstract; Para. 0055; proximity of the key device to target device (first device) detected and authenticated and user is prompted to provide information known to the user], wherein:
the first device can unlock the lock using the traditional unlocking method only when an authentication token is present [Abstract; Para. 0055-56; proximity of the key device to the target device (first device) detected and authenticated and user is prompted to provide information known to the user];
the first device is communicably coupled to a second device comprising a first sensor and at least one of tailored trustworthy space rule (“TTS rule”) [Fig. 2; Para. 0034-36, 0048, 0068, 0094; key device can have various sensors that can detect certain conditions, such as proximity via Wifi, NFC, Bluetooth; authentication can be mutual between the key device and target device]; and

4.	Regarding Claim 2, Mahaffey discloses all the limitations of Claim 1 above.  Mahaffery further discloses that the presence of the authentication token is defined by the proximity of the second device to the first device [Abstract; Para. 0034-35, 0055; proximity of the key device detected and authenticated].
5.	Regarding Claim 3, Mahaffey discloses all the limitations of Claim 1 above.  Mahaffery further discloses that:
said second device obtains a first measurement from the first sensor [Para. 0094, 0106, 0111; correlation of motion sensors or location sensors in the two devices to determine proximity of the two devices; motion sensor can also determine user presence],
said second device compares the first measurement to one or more values defined by the at least one TTS rule [Para. 0094, 0103, 0106, 0111; correlation of motion sensors or location sensors in the two devices to determine proximity of the two devices; motion sensor can also determine user presence; these values can be compared to what is acceptable], wherein:
the presence of the authentication token is determined when the said comparison satisfies the at least one TTS rule [Para. 0094, 0103, 0106, 0111; correlation of motion sensors or location sensors in the two devices to determine proximity of the two devices; motion sensor can also determine user presence; these values can be compared to what is acceptable].
Claim 4, Mahaffey discloses all the limitations of Claim 3 above.  Mahaffery further discloses that:
the first sensor comprises an accelerometer [Para. 0094];
the first measurement comprises obtaining acceleration data from the accelerometer [Para. 0094]; and
said comparing the first measurement to the at least one TTS rule comprises comparing the acceleration data to one or more predetermined acceleration values defined by the at least one TTS rule [Para. 0094, 0103, 0106, 0111; correlation of motion sensors in the two devices to determine proximity of the two devices; these values can be compared to what is acceptable or what type of categorized movement the device is sensing].
7.	Regarding Claim 5, Mahaffey discloses all the limitations of Claim 3 above.  Mahaffery further discloses:
the first sensor comprises a location providing sensor [Para. 0035-36, 0094];
the first measurement comprises obtaining location data from the location providing sensor [Para. 0035-36, 0094]; and
said comparing the first measurement to the at least one TTS rule comprises comparing the location data to one or more predetermined location values defined by the at least one TTS rule [Para. 0094, 0103, 0106, 0111; correlation of location sensors in the two devices to determine proximity of the two devices; these values can be compared to what is acceptable or what type of categorized movement the device is sensing].
Claim 6, Mahaffey discloses all the limitations of Claim 5 above.  Mahaffery further discloses that the location providing sensor comprises at least one of GPS, network, WiFi, cellular, or external data source [Para. 0035-36].
9.	Regarding Claim 7, Mahaffey discloses all the limitations of Claim 3 above.  Mahaffery further discloses that the first sensor comprises at least one of an accelerometer; gyroscope; ambient light sensor; device screen backlight level sensor; audio sensor (including microphone); GPS or other location or positioning providing sensor; camera; WiFi; cellular; packet radio; data radio; voice radio; bluetooth; thermometer; barometer; biometric input; Near Field Communication (NFC); camera; proximity sensor; radiation, chemical, or biological detector; biomechanics sensor; biomedical sensor; electric or magnetic field sensor; electromagnetic spectrum analyzer; electromagnetic signal detector; infrared sensor; infrared camera; sonar imaging; sonar range finder; laser range finder; software sensor including values provided by the device hardware, operating system; and other sensors regarding a current operational state and configuration of the second device [Para. 0035, 0039, 0087, 0094].
10.	Regarding Claim 8, Mahaffey discloses all the limitations of Claim 1 above.  Mahaffery further discloses that the first device is communicably coupled to a second device using at least one of BlueTooth, NFC, WiFi, or directly wired connection [Para. 0035, 0039].
11.	Regarding Claim 9, Mahaffey discloses all the limitations of Claim 1 above.  Mahaffery further discloses that the traditional unlocking method comprises at least one of a key or a passcode [Para. 0055-56, 0179].
Claim 10, Mahaffey discloses a system for securing two devices using tailored trustworthy space rules (“TTS rules”) [Abstract; Figs. 2 and 3], the system comprising:
a first device comprising a first processor, a first memory, and a sensor, wherein the first processor is communicatively coupled to the first memory and the sensor [Figs. 1 and 2; Para. 0029-30; key device];
a second device comprising a second processor, a second memory, a lock, and a means for performing a traditional unlocking method [Figs. 1 and 2; Para. 0029-30; target device; Fig. 2; Para. 0034-36, 0048, 0055-56, 0068, 0094; target device can have various sensors that can detect certain conditions, such as proximity to key device via Wifi, NFC, Bluetooth, then user is prompted to provide information known to the user];
wherein the first and second devices are communicably coupled [Fig. 2; Para. 0034-36; e.g., Wifi, Bluetooth, NFC]; 
wherein the first memory contains a first TTS rule [Fig. 2; Para. 0034-36, 0048, 0068, 0094; key device can have various sensors that can detect certain conditions, such as proximity via Wifi, NFC, Bluetooth; authentication can be mutual between the key device and target device];
wherein the first processor is configured to obtain a first measurement from the sensor [Fig. 2; Para. 0034-36, 0048, 0068, 0094; key device can have various sensors that can detect certain conditions, such as proximity via Wifi, NFC, Bluetooth; authentication can be mutual between the key device and target device];
wherein the first processor is configured to perform a first check comparing the first measurement against one or more values defined by the first TTS rule [Fig. 2; Para. 
wherein, upon passing the first check, the first processor is configured to transmit the first measurement to the second processor [Para. 0035, 0038, 0044];
wherein the second memory contains a second TTS rule [Para. 0035, 0038, 0044]; and
wherein the second processor is configured to perform a second check comparing the first measurement against one or more values defined by the second TTS rule [Para. 0035, 0038, 0044].
13.	Regarding Claim 11, Mahaffey discloses all the limitations of Claim 10 above.  Mahaffery further discloses that the second processor is further configured to: upon passing the second check, allow the traditional unlocking method to unlock the lock [Abstract; Para. 0055-56; proximity of the key device to the target device (first device) detected and authenticated and user is prompted to provide information known to the user].
14.	Regarding Claim 12, Mahaffey discloses all the limitations of Claim 10 above.  Mahaffery further discloses that the second processor is further configured to: upon failing the second check, prevent the traditional unlocking method from unlocking the lock [Para. 0045, 0055].
15.	Regarding Claim 13, Mahaffey discloses all the limitations of Claim 10 above.  Mahaffery further discloses that the first sensor comprises at least one of an accelerometer; gyroscope; ambient light sensor; device screen backlight level sensor; 
16.	Regarding Claim 14, Mahaffey discloses a non-transitory tangible storage medium storing machine-readable instructions for securing a device using tailored trustworthy space rules (“TTS rules”), wherein a first device comprises a lock and a traditional unlocking method that performs a first action, and wherein the instructions, when executed by a processor in the first device [Figs. 1 – 3; Abstract; Para. 0029-30], cause the processor to perform operations comprising:
obtaining a first measurement from a second device [Fig. 2; Para. 0034-36, 0048, 0068, 0094; key device (second device) can have various sensors that can detect certain conditions, such as proximity via Wifi, NFC, Bluetooth; authentication can be mutual between the key device and target device];
prior to allowing the traditional unlocking method to unlock the lock, comparing the first measurement from the second device against one or more values defined by a first TTS rule [Para. 0094, 0106, 0111; correlation of motion sensors or location sensors 
if the first measurement satisfies the first TTS rule, allowing the traditional unlocking method to unlock the lock [Abstract; Para. 0055-56; if proximity of the key device to the target device (first device) detected and authenticated, user is prompted to provide information known to the user]; and
if the first measurement fails the first TTS rule, preventing the traditional unlocking method from unlocking the lock [Abstract; Para. 0055-56; if proximity of the key device to the target device (first device) is not detected, no device authentication and no user prompt to provide information known to the user]; 
wherein, the first measurement was obtained from a first sensor on the second device [Fig. 2; Para. 0034-36, 0048, 0068, 0094; key device can have various sensors that can detect certain conditions, such as proximity via Wifi, NFC, Bluetooth; authentication can be mutual between the key device and target device], said first sensor comprising at least one of an accelerometer; gyroscope; ambient light sensor; device screen backlight level sensor; audio sensor (including microphone); GPS or other location or positioning providing sensor; camera; WiFi; cellular; packet radio; data radio; voice radio; bluetooth; thermometer; barometer; biometric input; Near Field Communication (NFC); camera; proximity sensor; radiation, chemical, or biological detector; biomechanics sensor; biomedical sensor; electric or magnetic field sensor; electromagnetic spectrum analyzer; electromagnetic signal detector; infrared sensor; infrared camera; sonar imaging; sonar range finder; laser range finder; software sensor including values provided by the device hardware, operating system; and other sensors .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub. 2014/0230019 – system and method for providing token proximity based authentication;
PGPub. 2014/0165151 – system and method for multi-factor authentication comprising proximity sensors;
PGPub. 2012/0019379 – system and method for three factor authentication comprising Bluetooth proximity of an authentication device.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492